DETAILED ACTION

Claims 1-20 are pending in the application.  Claims 16-19 are withdrawn due to Applicant’s election.  Claim 20 is newly added.
Amendments to the claims, filed March 31, 2021, have been entered in the above-identified application.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 and 20 in the reply filed on March 31, 2021 is acknowledged.  The traversal is on the ground(s) that a search and examination of the full set of claims can be made without a serious search burden on the Patent Office as a complete search of the adhesive tape of Group I cannot be made without searching the method of Group II and a complete search of the method of Group II cannot be made without searching the adhesive tape of Group I.  
This is not found persuasive because a serious search and examination burden would exist if restriction were not required because the inventions require a different field of search as searching for the product, the method classes/subclasses would not necessarily be searched because the method of making the product (such as how/where the adhesive composition is applied) is not germane to the patentability of the product.  Additionally, searching and examining the method would require a different field of search as the invention of Group I claims structural features not claimed in Group II and as the method steps of Group II (such as how/where the adhesive composition is applied) are germane to the patentability of Group II, different classes/subclasses than those used for Group I would be used.

Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 31, 2021.

Specification
The disclosure is objected to because of the following informalities: 
On Page 16, Paragraph 4, line 1, “Fig. 5 represents schematically the production method” should read “Fig. 6 represents schematically the production method”.
On Page 17, Paragraph 4, line 1, “Fig. 6 represents a schematic cross section” should read “Fig. 5 represents a schematic cross section”.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 4, “lower adhesive compound” should read “lower adhesive composition”.  
In claim 20, line 6, “the release material.”” should read “the release material.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 20, the limitation wherein the pull tab “protrudes above the adhesive composition” is not supported by the originally filed disclosure as the pull tab region protruding “above” the adhesive composition is not discussed.  In Paragraphs [0043] and [0044] of the published application, Applicant states the “the peel tab region does not protrude further than a certain width” and “at least a small part of the peel tab region protrudes beyond the adhesive composition”.  However, nowhere does Applicant indicate the pull tab protrudes “above” the adhesive composition.  As such, this limitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation wherein the pull tab “protrudes above the adhesive composition” is indefinite as it is unclear if the limitation means the pull tab protrude perpendicular to the adhesive composition or if the double sided adhesive has a configuration of release layer/adhesive composition/carrier/adhesive composition such that the release layer is wider than the adhesive compositions resulting in a pull tab region that overhangs the adhesive compositions and therefore is above the adhesive composition.  For purposes of prosecution, the Examiner has interpreted the limitation to mean the pull tab protrudes further than the width of the adhesive composition layers and the release layer is the uppermost layer and therefore the pull tab region is “above” the adhesive composition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (CN106189915A).  For discussion of Han, see the English Machine Translation.
Regarding claim 1, Han teaches an adhesive tape (Paragraph [0002]) comprising: an adhesive composition (2, Fig. 1; first adhesive layer, Paragraph [0035]); and a release material (1, Fig. 1; release paper, Paragraph [0035]), wherein the release material comprises a peel tab region (5, Fig. 1; tooth edge peeling structure, Paragraph [0036]) and an adhesive composition region (Fig. 1, the region under the first adhesive layer), the adhesive composition region bears the applied adhesive composition (2, Fig. 1; first adhesive layer, Paragraph [0035]), where the adhesive tape extends along a lengthwise direction of the adhesive tape (Fig. 1), and the peel tab region extends perpendicularly to the lengthwise direction of the adhesive tape (Fig. 1), and the adhesive tape is configured such that the extent of the peel tab region along the lengthwise direction varies (Fig. 1).
	Regarding claim 2, Han teaches wherein the extent varies semicircularly or triangularly or rectangularly or sinusoidally (Figs. 1-3 and 6; Paragraph [0036]).
	Regarding claim 3, Han teaches wherein the extent varies continuously (Fig. 1).
	Regarding claim 4, Han teaches wherein the extent varies periodically along the longitudinal axis (Fig. 3).
	Regarding claim 5, Han teaches wherein the release material further comprises a further peel tab region, that is configured oppositely to the peel tab region (on at least one side of the release paper along the entire length of the tap, Paragraph [0036]).
	Regarding claim 6, Han teaches wherein the release material is a release paper (Abstract).
1-4 mm, Paragraph [0036]).
	Regarding claim 8, Han teaches the width of the peel tab region (tooth edge peeling structure) accounts for 1/8 to 1/4 of the total width of the release paper and that for common double-sided tapes, the width of the peel tab region (tooth edge peeling region) can be selected between 1-4 mm (Paragraph [0036]).  Since the 1-4 mm width accounts for 1/8 to 1/4 of the total width of the release paper, the width of the adhesive composition region would be 4-36 mm.
	Regarding claim 10, Han teaches wherein the adhesive tape comprises a carrier (3, Fig. 1, paper, Paragraph [0035]), wherein at least part of the adhesive composition (2, Fig. 1; first adhesive layer, Paragraph [0035]) is disposed between the carrier (3, Fig. 1, paper, Paragraph [0035]) and the release material (1, Fig. 1; release paper, Paragraph [0035]).
	Regarding claim 11, Han teaches wherein the carrier (3, Fig. 1, paper, Paragraph [0035]) bears the applied adhesive composition (2, Fig. 1; first adhesive layer, Paragraph [0035]).
	Regarding claim 14, Han teaches an adhesive tape utility comprising a plurality of the adhesive tapes of claim 1 (Fig. 6, Paragraph [0038]), wherein the respective lengthwise directions of the adhesive tapes are disposed parallel to one another, and a first adhesive tape having a first peel tab region and a second adhesive tape having a second peel tab region are disposed in such a way that the first peel tab region and the second peel tab region border one another (Fig. 6, Paragraph [0038]).
	Regarding claim 15, Han teaches wherein the first peel tab region and the second peel tab region reciprocally engage in one another (Fig. 6).
5, Fig. 1; tooth edge peeling structure, Paragraph [0036]) varies continuously along the lengthwise direction and protrudes above the adhesive composition (Fig. 1), the adhesive tape is a two-sided adhesive tape (Fig. 1) having an upper adhesive composition (2, Fig. 1; first adhesive layer, Paragraph [0035]) and a lower adhesive composition (4, Fig. 1; second adhesive layer, Paragraph [0035]), and at least one of the upper adhesive composition (2, Fig. 1; first adhesive layer, Paragraph [0035]) and the lower adhesive composition is covered with the release material (1, Fig. 1; release paper, Paragraph [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han (CN106189915A).  For discussion of Han, see the English Machine Translation.
Han is relied upon as discussed above.
Regarding claim 9, Han teaches the width of the peel tab region (tooth edge peeling structure) accounts for 1/8 to 1/4 of the total width of the release paper and that for common double-sided tapes, the width of the peel tab region (tooth edge peeling region) can be selected between 1-4 mm (Paragraph [0036]).  Since the 1-4 mm width accounts for 1/8 to 1/4 of the total width of the release paper, the width of the adhesive composition region would be 4-36 mm.
While the reference does not specifically teach the claimed range of 6 to 15 mm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN106189915) in view of Song (CN102002324).  For discussions of Han and Song, see the respective English Machine Translation.
Han is relied upon as discussed above.
Regarding claims 12 and 13, Han teaches wherein the adhesive tape comprises a further adhesive composition (4, Fig. 1; second adhesive layer, Paragraph [0035]).
Han fails to teach wherein the adhesive tape comprises a further release material, that comprises a further adhesive composition region, and the further adhesive composition region bears the applied adhesive composition and wherein the further release material comprises a further peel tab region.
Song teaches an adhesive tape (Abstract) comprising: a base material (2, Fig. 1, Paragraph [0018]), with adhesive layers (glue layers) arranged on the upper and lower surface of the base material (Paragraph [0018]) and a first release paper (2, Fig. 1, Paragraph [0018]) located on the upper surface of the base material via the upper adhesive layer and a second release paper (3, Fig. 1, Paragraph [0018]) located on the bottom surface of the base material via the bottom adhesive layer.  Song further teaches both release papers (2, 3, Fig. 1) are wider than base material (1, Fig. 1), such that pull tabs regions (handles, 4, 5, Fig. 1, Paragraph [0018]) are formed in both release papers where no adhesive exists.  Song further teaches that having both release papers have pull tab regions, a user no longer has to distinguish the joint between the base material and the release papers which makes the release papers having pull tab regions quicker and easier to peel (Abstract, Paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive tape of Han further comprise a second release paper 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 20, 2021